Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-8 and 15-17 are presented for examination.
Applicants’ drawings filed August 12, 2020 and the information disclosure statements filed August 12, 2020; March 26, 2021 and June 13, 2022 have been received and entered.
Applicants’ election filed June 13, 2022 in response to the restriction requirement of December 13, 2021 has been received and entered.  The applicants elected the invention described in claims 1-8 (Group I) without traverse.  Note the newly added claims 15-17 will be examined with the elected invention.  Claims 1-8 and 15-17 will be examined.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/259,597, filed on 04/23/2014.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 4 and 6 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 39, 63, 70, 94 and 95 of U.S. Patent No. 8,609,647 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application teaches a method for treating or preventing a skin disease in a subject comprising administering a JAK inhibitor to the subject wherein the skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome wherein the JAK inhibitor is Chemical Formula 1, and the patented application teaches compounds and methods for treating atopic dermatitis with the same compound as Chemical Formula 1.
Note atopic dermatitis is also known as atopic eczema.
Claims 1, 4 and 6 are not allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 15-17 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for treating a skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome with the JAK inhibitor, does not reasonably provide enablement for preventing a skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome with the JAK inhibitor.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.
In this regard, the application disclosure and claims have been compared per factors indicated in the decision In re Wands, 8 USPQ2d 1400 (Fed. Cir., 1988) as to undue experimentation.
The factors include:
1) the quantity of experimentation necessary
2) the amount of direction or guidance provided
3) the presence or absence of working examples
4) the nature of the invention
5) the state of the art
6) the relative skill of those in the art
7) the predictability of the art and 
8) the breadth of the claims
The instant specification fails to provide guidance that would allow the skilled artisan background sufficient to practice that instant invention without resorting to undue experimentation in view of further discussion below.
The nature of the invention, state of the prior art, relative skill of those in the art and the predictability of the art
The claimed invention relates to a method for preventing a skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome with the JAK inhibitor. 
The relative skill of those in the art is generally that of a Ph.D. or M.D.
There are no known preventive therapies for a skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome in the art.
It is clear the art to which the present invention relates is highly unpredictable and unreliable with respect to conclusions drawn from laboratory data extrapolated to clinical efficacy.
The breadth of the claims
The claims are very broad and inclusive of any “causes” of a skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome with the JAK inhibitor. 
The amount of direction or guidance provided and the presence or absence of working examples
There are no examples showing the instant JAK inhibitor will, in fact, prevent a skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome in a subject not presently at risk of or predisposed to developing such a disease.  No examples showing the instant JAK inhibitors are administered to a healthy subject not having a skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome wherein the JAK inhibitor, and the administration of the JAK inhibitor will prevent the subject from becoming afflicted with infected with a skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome during its lifetime.  Current modes of treatment are known, but there are no known agents, which can be, prevent the causes of an autoinflammatory disease in a healthy subject.
The quantity of experimentation necessary
Applicants have failed to provide guidance as to which cause would be prevented for a skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome.  The skilled artisan would expect the interaction of a particular drug in the prevention of causes of a skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome to be very specific and highly unpredictable absent a clear understanding of the structural and biochemical basis of the agent.  The instant specification sets forth no such understanding nor any criteria for extrapolating beyond the administration of the JAK inhibitors.  Even for the data presented, no direction is provided to prevent specific causes of a skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome.  Absent reasonable a priori expectations of success, one skilled in the art would have to test extensively many conditions that may lead to a skin disease is selected from the group consisting of senile xerosis, asteatosis, eczema, contact dermatitis, ichthyosis vulgaris, Netherton syndrome, and type B peeling skin syndrome to discover which cause is prevented.  Since each prospective embodiment, as well as future embodiments as the art progresses, would have to be empirically tested, undue experimentation would be required to practice the invention as it is claimed in its current scope.  The specification provides inadequate guidance to do otherwise.
Claims 1-8 and 15-17 are not allowed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 6-8 are rendered indefinite because the claims depend on claims 15 to 17.  A claim cannot depend upon a subsequent claim.
Claims 6-8 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4, 5 and 8 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rodgers et al. (US 2007/0135461 A1) of PTO-1449 (AQ).
Rodgers et al. teach janus kinase (JAK) inhibitors that are useful in the treatment of skin disorder (see the abstract).  Note page 35, section [0283] teaches skin disorders treated with JAK inhibitors, such as contact dermatitis and atopic dermatitis, also known as atopic eczema.  Also note chemical formula 3 is set forth on page 67, Example 75.
Clearly, the cited reference anticipates applicants’ instant invention: therefore, applicants’ instant invention is unpatentable.
Claims 1, 4, 5 and 8 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Blumekopf et al. (7,265,221 B2) of PTO-1449 (AB).
Blumekopf et al. teach pyrrolo[2,3-d]pyrimidine compounds as janus kinase inhibitors to treat atopic dermatitis (see the abstract).  Note atopic dermatitis is also known as atopic eczema.  Note the chemical formula 2 is set forth in the compound formula 1 of the cited reference.
Clearly, the cited reference anticipates applicants’ instant invention; therefore, applicants’ instant invention is unpatentable.
Claims 1, 4 and 7 are not allowed.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by WO 2011/103423 A1, hereby known as Li et al. of PTO-1449 (CE).
Li et al. teach cyclobutene and methylcyclobutane derivatives as janus kinase inhibitors (see the abstract).  Note page 3, lines 5-7 state janus kinase inhibitor are effective in the treatment of skin disorders, such as atopic dermatitis (a.k.a. atopic eczema) and contact dermatitis.
Clearly, the cited reference anticipates applicants’ instant invention; therefore, applicants’ instant invention is unpatentable.
Claims 1, 4 and 5 are not allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN E WEDDINGTON whose telephone number is (571)272-0587. The examiner can normally be reached M-F 1:30-10:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Lundgren can be reached on 571-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

KEVIN E. WEDDINGTON
Primary Examiner
Art Unit 1629



/KEVIN E WEDDINGTON/            Primary Examiner, Art Unit 1629